Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.7 REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT (this Agreement ), dated as of May 30, 2007, by and among Admiralty Holding Company, a Colorado corporation with its headquarters located at 3490 Piedmont Road, Suite 304, Atlanta, GA 30305 (the Company ), and each of the undersigned (together with their respective affiliates and any assignee or transferee of all of their respective rights hereunder, the Initial Investors ). WHEREAS: A.
